DETAILED ACTION
Peoples et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	New claims 27 has been added. Claims 1-6 and 8-27 are pending. Claim 7 is canceled. Claims 21-22 are withdrawn from consideration. Claim 1 has been amended.
4.	Claims 1-6, 8-20 and 23-27 are under examination.

Rejections Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-20 and 23-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT01580696 version 4 (posted on 8/18/2014), in view of Benavides et al. (Clin. Cancer Res., 2009, 15(8); 2895-2904), and Clinical Trial NCT02019524 version 1 (posted on 12/18/2013).
Regarding amended claim 1, Clinical Trial NCT01580696 version 4 discloses a method of inducing an immune response to ovarian cancer in human patients, the method comprising administering to the patients a vaccine comprising 1000 µg (1mg) E39 peptide and an adjuvant comprising 250 mcg (0.25 mg) GM-CSF, every 3 to 4 weeks for a total of six inoculations (a period of 18-24 weeks, which is about 6 months) (page 2, under Study Description, and page 4, Table), and administering either E39 or J65 (an attenuated version of E39) as a booster to promoter long term E-39 specific immunity (page 3, para 3), wherein the patients had a diagnosis of ovarian cancer who have undergone primary surgical and medical therapies (surgery, chemotherapy and/or radiation therapy), and are currently without evidence of disease (thus the patient is in remission).

Applicant’s Arguments
The response states that the results obtained for one peptide vaccine cannot be readily extrapolated to other peptide vaccines. The observation provided by Benavides et al. that the HER2/neu peptide vaccine, E75, demonstrates improved efficacy in patients with intermediate or low levels of HER2/neu expression is the exception, not the rule. Indeed, later studies indicate that the efficacy of the E75 vaccine in patients with lower levels of HER2/neu is due to an inverse relationship between HER2/neu not have recognized, for example, that the tumor microenvironments of the ovarian cancer patients of Clinical Trial 696 version 4 are similarly suitable for tumor cell killing as are those of the breast cancer patients described in Benavides. 9Application No. : 15/872,626Attorney Docket No.: HlMJ-170-CONFurther, the art known at the time of filing teaches away from using a peptide consisting of E39 as a tumor, such prima facie case of obviousness has not been established and withdrawal of the rejection is respectfully requested. 

Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive. As indicated in the final office action mailed on 3/8/2021, in Clinical Trial NCT01580696 version 4, ovarian cancer patients were not required to overexpress FRα. In the earlier version of the Trial (version 1, posted on 4/17/2012, see Exhibit A attached to the office action mailed on 7/20/2020), patients were required to have cancer which expresses FRα (IHC+) (page 4, under Inclusion Criteria), not overexpresses FRα. Tumor expresses FRα (IHC+) would include IHC 1, 2 and 3. As evidenced by Markert et al. (Anticancer Research, 2008, 28:3567-3752, attached to the office action mailed on 7/20/2020), a tumor expressing folate receptor alpha (FRα) can be characterized as IHC 1, 2 and 3 (page 3568, Table II).
Therefore, in view of the cited references, one of ordinary skill in the art would have treated patients previously having a tumor with a FRα IHC score of 1, 2 or 3.
Applicant's argument of improper hindsight reasoning have been carefully considered but are not persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  
Applicant’s arguments of teaching away from treating patients with E39 vaccine, no reasonable expectation of success and reference US2003/0185840 have been carefully considered but are not persuasive. About ten years after the publication of US2003/0185840, E39 vaccine was used in the Clinical Trial (NCT01580696 version 4) to treat ovarian cancer patients who have undergone primary surgical and medical therapies (surgery, chemotherapy and/or radiation therapy), and are currently without evidence of disease. Furthermore, Greene (Journal of ImmunoTherapy of Cancer, Nov 6, 2014, 2(suppl.3) Abstract P74) discloses “Current results from this Phase IIa trial indicate the E39 vaccine is well-tolerated and elicits a strong in vivo immune response. Preliminarily, the vaccine appears to reduce the risk of recurrence in adjuvant treated EC and OC patients” (note: EC is endometrial cancer and OC is ovarian cancer).  
Applicant’s arguments that the results obtained for E75 peptide vaccine cannot be extrapolated to E39 peptide vaccine, the observation that patients with low levels of FRα expression demonstrated increased disease-free survival (DFS) over patients with high levels of FRα was both surprising and unexpected, and supporting documents (references Mimura, Nguyen and Tutt et al.) have been carefully considered and are found persuasive. However, the claims remain rejected because the showing of unexpected results is not commensurate in scope with claimed invention. MPEP 716.02(d) states “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of 
In the instant case, the claims encompass preventing or reducing the risk of any tumor recurrence in a human subject. The tumor broadly encompasses any tumors having no expression of FRα, such as any blood cancer, brain cancer, melanoma, sarcoma, etc. However, Applicant has only shown treating a human HLA-A2+ subject who had endometrial or ovarian cancer characterized as having IHC 0 or 1 FRα expression, and whose cancer has been previously treated with cancer therapy, and who has no evidence of disease (free of cancer) at time of the treatment with the E39 peptide vaccine (Example 3, [0043]). Applicant has not provide evidence showing unexpected results for broadly encompassed cancers having no expression of FRα. There is no evidence indicating that the results obtained from endometrial cancer or ovarian cancer, can be extrapolated to other types of cancers comprising structurally and functionally different cells. Furthermore, the specification does not appear to show unexpected results in treating HLA-A2 negative subjects.
For the forgoing reasons, the rejection is deemed proper and is therefore maintained. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

8.	Claims 1-6, 8-20 and 23-26 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-17 and 20-39 of copending Application No. 15/989,464 (reference application), and new claim 27 is rejected further in view of Clinical Trial NCT01580696 version 4 (posted on 8/18/2014).
	In the reply, applicant requested that the rejections be held in abeyance until the claims of the present application are indicated as being otherwise allowable. 
Since applicant did not specifically argue the rejection, the rejection is maintained for the reasons set forth in the office action mailed on 7/20/2020 and the following reasons:
Regarding amended claim 1, claims 1-3, 8-17 and 20-39 of copending Application No. 15/989,464 further discloses that the tumor is one having IHC of at least 1+ (claim 33), the subject has no evidence of disease following at least one chemotherapy-containing regimen (claim 34).
Regarding new claim 27, claims 1-3, 8-17 and 20-39 do not disclose that the subject is HLA-A2 subject.
Clinical Trial NCT01580696 version 4 discloses a method of inducing an immune response to ovarian cancer in human patients, the method comprising administering to the patients a vaccine comprising 1000 µg (1mg) E39 peptide and an adjuvant comprising 250 mcg (0.25 mg) GM-CSF, every 3 to 4 weeks for a total of six 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the copending application to treat HLA-A2 subjects in view of Clinical Trial NCT01580696 version 4. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Clinical Trial NCT01580696 version 4 teaches treating HLA-A2 subjects with the E39 peptide vaccine. 

9.	Claims 1-6, 8-20 and 23-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,993,538, in view of Markert et al. (Anticancer Research, 2008, 28:3567-3752) and Benavides et al. (Clin. Cancer Res., 2009, 15(8); 2895-2904), and new claim 27 is rejected further in view of Clinical Trial NCT01580696 version 4 (posted on 8/18/2014). 
Applicant requested that the rejection be held in abeyance until the claims of the present application are indicated as being otherwise allowable.

Regarding amended claim 1, claims 1-24 of U.S. Patent No. 9,993,538 disclose that the method is for inducing an immune response against a tumor expressing FRα. A tumor expressing FRα is defined in the patent as a cancer having an IHC rating of at least 1+ for FRα. Claims 1-24 of U.S. Patent No. 9,993,538 disclose that the method results in delay of FRα-expressing tumor recurrence, indicating the patient being treated is in remission.
Regarding new claim 27, claims 1-24 of U.S. Patent No. 9,993,538 do not disclose that the subject is HLA-A2 subject.
Clinical Trial NCT01580696 version 4 (posted on 8/18/2014), Clinical Trial NCT01580696 version 4 discloses a method of inducing an immune response to ovarian cancer in human patients, the method comprising administering to the patients a vaccine comprising 1000 µg (1mg) E39 peptide and an adjuvant comprising 250 mcg (0.25 mg) GM-CSF, every 3 to 4 weeks for a total of six inoculations (a period of 18-24 weeks, which is about 6 months) (page 2, under Study Description, and page 4, Table), and administering either E39 or J65 (an attenuated version of E39) as a booster to promoter long term E-39 specific immunity (page 3, para 3), wherein the patients had a diagnosis of ovarian cancer who have undergone primary surgical and medical therapies (surgery, chemotherapy and/or radiation therapy), and are currently without evidence of disease (thus the tumor is not recurrent), the patients are HLA-A2+ (page 2, last para and page 5 under Inclusion Criteria).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the patent to treat HLA-A2 subjects in view of Clinical Trial NCT01580696 version 4. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Clinical Trial NCT01580696 version 4 teaches treating HLA-A2 subjects with the E39 peptide vaccine. 

New Grounds of Objection 
Claim Objections
10.	Claims 1-6, 8-20 and 23-27 are objected to because of the following informalities:
A.	Claim 1 recites IHC rating of 0 or 1+ protein expression. It is unclear if the symbol “+” means positive or greater (plus). The term “1+” can be interpreted as FRα positive with a staining intensity of 1 or can be interpreted as IHC staining intensity greater than 1 (i.e. >1). To avoid ambiguity, the claims should be amended to recite “IHC rating of 1”.
B.	Claim 24 is objected to for reciting “wherein the tumor is not recurrent”. Amended claim 1 recites a method of preventing or reducing the risk of tumor recurrence in a human subject. The meaning of claim 24 is unclear.

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643